                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


TRAVIS SEALS ET AL.                                     CIVIL ACTION


VERSUS                                                  NO: 16-14837


BRANDON MCBEE ET AL.                                    SECTION: “H”



                           ORDER AND REASONS
        Before the Court is Plaintiffs’ Motion for Reconsideration (Doc. 121) of
this Court’s June 12, 2019 Order and Reasons granting in part a Motion for
Summary Judgment by Defendants. For the following reasons, the Motion is
DENIED.


                                BACKGROUND
        Plaintiffs Travis Seals and Ali Bergeron allege that Defendants—
members of the Tangipahoa Parish Sheriff’s Office—violated 42 U.S.C. § 1983
and Louisiana law during an incident at Seals’s home in December 2015. On
April 23, 2019, Defendants moved for summary judgment. In granting the
motion in part, the Court held that Defendants were entitled to summary
judgment on Seals’s excessive force and malicious prosecution claims. 1 Seals
now seeks reconsideration of that portion of the Court’s June 12, 2019 Order
and Reasons. 2 Defendants did not file an opposition to Plaintiff Seals’s Motion
for Reconsideration.



1   See Doc. 117.
2   Doc. 121.

                                        1
                                  LEGAL STANDARD
         A Motion for Reconsideration of an interlocutory order is governed by
Federal Rule of Civil Procedure 54(b). 3 “Under Rule 54(b), ‘the trial court is
free to reconsider and reverse its decision for any reason it deems sufficient,
even in the absence of new evidence or an intervening change in or clarification
of the substantive law.’” 4


                                 LAW AND ANALYSIS
    I.   Seals’s excessive force claim
         This Court previously held that Defendants were entitled to summary
judgment on Seals’s excessive force claims because Seals had produced no
evidence showing that he suffered an injury even though an injury is a required
element of an excessive force claim. 5 Seals now argues that this Court’s
decision was untimely because Defendants did not specifically move for
summary judgment on this ground, and thus Plaintiff Seals lacked sufficient
notice to defend dismissal on this ground.
         There is no doubt Seals has had notice since June 12, 2019 of his failure
to produce any evidence that he suffered an injury based on Defendants’
alleged excessive force. Still, he has not done so. In fact, the only evidence cited
to by Seals is a Tangipahoa Parish Sheriff’s Office incident report noting that
Seals refused medical treatment after being arrested. 6 Certainly refusing


3   FED. R. CIV. P. 54(b) (noting that a district court may revise at any time prior to final
    judgment “any order . . . that adjudicates fewer than all the claims or the rights and
    liabilities of fewer than all the parties”). See McClendon v. United States, 892 F.3d 775,
    781 (5th Cir. 2018).
4   Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (quoting Lavespere v.
    Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)).
5   See Doc. 117 at 9–10.
6   Doc. 104-4 at 9.

                                               2
medical treatment cannot be sufficient to establish an injury for excessive force
purposes.
       Finally, Seals apparently argues that that evidence of being pepper
sprayed constitutes a per se injury for excessive force purposes. 7 On the
contrary, “[n]umerous courts have found that being tased and/or pepper
sprayed, without some long-term effect, is no more than a de minimus injury.” 8
As such, the Court need not reconsider its grant of summary judgment to
Defendants on Plaintiff Seals’s excessive force claims.


II.    Seals’s malicious prosecution claim
       The Court granted summary judgment on Seals’s malicious prosecution
claims because Defendants had shown that they had probable cause to arrest
him, which is a defense to a malicious prosecution claim. 9 Seals now argues
that the Court conflated probable cause for some of the charges against Seals
as probable cause for all of them. The Court did no such thing. Seals faced
charges of simple assault, resisting an officer, public intimidation, and
aggravated assault. A Louisiana district court judge determined that
Defendants had probable cause to arrest him on all those charges. 10
Accordingly, the Court declines to reconsider the granting of summary
judgment on Seals’s malicious prosecution claims.



7  See Doc. 121-1 at 3 (“But if the force Defendants’ used was unreasonable – which is
   genuinely disputed – then any injury Seals suffered was more than de minimis as a matter
   of law.”).
8 Martinez v. Nueces Cty., Tex., No. 2:13-178, 2015 WL 65200, at *10 (S.D. Tex. Jan. 5, 2015)

   (collecting cases), aff’d sub nom. Martinez v. Day, 639 F. App’x 278 (5th Cir. 2016), as
   revised (May 12, 2016) (affirming grant of summary judgment on excessive force claim
   based in part on pepper spray use where “[t]he Plaintiffs failed to adduce any evidence
   showing that they suffered any cognizable injuries as a result of the force allegedly used by
   the Defendants”).
9 See Doc. 117 at 11, 13.
10 Doc. 104-11 at 1.



                                               3
                             CONCLUSION
     For the following reasons, Plaintiff Seals’s Motion for Reconsideration
(Doc. 121) is DENIED.


                    New Orleans, Louisiana this 23rd day of July, 2019.




                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                    4
